                                                                   Case 8:18-bk-13311-CB             Doc 107 Filed 10/11/18 Entered 10/11/18 16:41:11                             Desc
                                                                                                       Main Document    Page 1 of 6


                                                                   1   William N. Lobel – State Bar No. 93202
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   650 Town Center Drive, Suite 1500
                                                                       Costa Mesa, CA 92626
                                                                   3   Telephone: (714) 384-4740
                                                                       Facsimile: (714) 384-4741
                                                                   4   E-mail:     wlobel@pszjlaw.com

                                                                   5   [Proposed] Attorneys for Ruby’s Diners, Inc., et al.
                                                                       Debtors and Debtors-in-Possession
                                                                   6

                                                                   7                                   UNITED STATES BANKRUPTCY COURT

                                                                   8                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                   9 In re:                                                              Case No. 8:18-bk-13311-CB

                                                                  10 RUBY’S DINER, INC.,     a California                              Chapter 11
                                                                     corporation, et al.,1
                                                                  11
                                                                                    Debtors and Debtors-in Possession,                 (Jointly Administered With Case Nos.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                                   8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
                                                                     Affects:                                                          bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                   13201-CB; 8:18-bk-13202-CB)
                                           ATTORNEYS AT LAW




                                                                         All Debtors
                                                                  14                                                                   Chapter 11
                                                                         RUBY’S DINER, INC., ONLY
                                                                  15                                                                   STIPULATION RESOLVING THE
                                                                                                                                       LIMITED OBJECTION OF U.S.
                                                                         RUBY’S SOCAL DINERS, LLC, ONLY                                TRUSTEE TO APPLICATION TO
                                                                  16
                                                                                                                                       EMPLOY PACHULSKI STANG ZIEHL
                                                                  17       RUBY’S QUALITY DINERS, LLC, ONLY                            & JONES LLP AS GENERAL
                                                                                                                                       BANKRUPTCY COUNSEL
                                                                  18       RUBY’S HUNTINGTON BEACH, LTD., ONLY
                                                                                                                                       [Relates to Docket Nos. 94 and 105]
                                                                  19       RUBY’S LAGUNA HILLS, LTD. ONLY                              [NO HEARING REQUIRED UNLESS
                                                                  20                                                                   REQUESTED PER L.B.R. 2014-1(b)]
                                                                           RUBY’S OCEANSIDE, LTD., ONLY
                                                                  21
                                                                           RUBY’S PALM SPRINGS, LTD., ONLY
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                       1
                                                                        The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc. (8143); Ruby’s
                                                                  28   SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach, Ltd. (1331); Ruby’s Laguna
                                                                       Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd. (9627).

                                                                       DOCS_LA:317269.2 76135/003                                1
                                                                   Case 8:18-bk-13311-CB             Doc 107 Filed 10/11/18 Entered 10/11/18 16:41:11                             Desc
                                                                                                       Main Document    Page 2 of 6


                                                                   1   TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY

                                                                   2   JUDGE FOR THE CENTRAL DISTRICT OF CALIFORNIA, THE OFFICE OF THE

                                                                   3   UNITED STATES TRUSTEE AND OTHER PARTIES-IN-INTEREST:

                                                                   4            This stipulation (the “Stipulation”) is made between the Office of the United States Trustee

                                                                   5   (the “UST”) and Pachulski Stang Ziehl & Jones LLP (the “Firm”) (collectively the UST and the

                                                                   6   Firm are referred to as the “Parties”), by and through their respective counsel, represent and stipulate

                                                                   7   as follows:

                                                                   8                                                        RECITALS

                                                                   9            1.       On August 29, 2018, the SoCal Debtors2 filed voluntary petitions for relief under

                                                                  10   chapter 11 of the Bankruptcy Code. Together, the RDI and the SoCal Debtors are the “Debtors”

                                                                  11   herein. On September 5, 2018, RDI filed its voluntary petition for relief under chapter 11 of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Bankruptcy Code. On September 5, 2018, the Court entered an order jointly administering the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtors’ cases (the “Cases”), with the RDI Case designated as the “Lead Case.” [Docket No. 6].
                                           ATTORNEYS AT LAW




                                                                  14            2.       On September 28, 2018, the Debtors filed their Application of Debtors and Debtors in

                                                                  15   Possession to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel Effective

                                                                  16   as of the Petition Date (the “Application”) [Docket No. 94].

                                                                  17            3.       On October 5, 2018, the UST filed a Limited Objection of U.S. Trustee to Application

                                                                  18   of Debtors to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel (the

                                                                  19   “Limited Objection”) [Docket No. 105].

                                                                  20            4.       The Firm desires to seek authorization for monthly payments under Local Bankruptcy

                                                                  21   Rule 2016-1(b), and seeks by way of this Stipulation to resolve the Objection, as set forth below:

                                                                  22                                                      STIPULATION

                                                                  23            1.       The Recitals set forth above are each incorporated into and made a part of this

                                                                  24   Stipulation.

                                                                  25            2.       The Firm requests that it be authorized to be paid fees and expenses on a monthly

                                                                  26   basis, in accordance with the cash collateral budget (the “Budget”) submitted as part of the Debtors

                                                                  27

                                                                  28   2
                                                                        Capitalized terms utilized herein that are not otherwise defined shall l have the meanings ascribed to such terms in the
                                                                       Application (as defined hereinbelow).

                                                                       DOCS_LA:317269.2 76135/003                                2
                                                                   Case 8:18-bk-13311-CB            Doc 107 Filed 10/11/18 Entered 10/11/18 16:41:11             Desc
                                                                                                      Main Document    Page 3 of 6


                                                                   1   motion authorizing the Debtors to use cash collateral filed on September 5, 2018 (the “Cash

                                                                   2   Collateral Motion”), as approved by this Court by order entered September 10, 2018 [Docket Nos. 7

                                                                   3   and 30, respectively].

                                                                   4           3.       In compliance with the Guide to Applications for Employment of Professionals and

                                                                   5   Treatment of Retainers promulgated by the Office of the United States Trustee (the “Employment

                                                                   6   Guide”), the Firm will serve a monthly fee statement upon the Debtors, the United States Trustee,

                                                                   7   the Committee, and Committee’s counsel and on those parties that have requested special notice. If

                                                                   8   no written objection is filed with respect to the Firm’s monthly statement within ten (10) days after

                                                                   9   the service of such invoice on the various parties referenced above, the Firm will be paid the amount

                                                                  10   of its monthly statement in accordance with the Budget less a 20% holdback of the fees incurred.

                                                                  11   However, if a written objection to the Firm’s monthly statement is filed, the Firm will not be paid the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   disputed amount until the objection has been resolved.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           4.       It is contemplated that the Firm will seek interim compensation during the Cases as
                                           ATTORNEYS AT LAW




                                                                  14   permitted by sections 327, 330 and 331 of the Bankruptcy Code and Bankruptcy Rule 2016. The

                                                                  15   Firm understands that its compensation in these Cases will be subject to the approval of the Court.

                                                                  16   No funds paid pursuant to the Budget in accordance with the proposed monthly payment procedure

                                                                  17   will be deemed to be allowed by the Court until approval is obtained through the fee application

                                                                  18   process, and the fees and costs are allowed.

                                                                  19           5.       Not more frequently than every four (4) months, the Firm will file an application with

                                                                  20   the Court seeking allowance of its fees and costs to be paid from property of the Debtors’ estates. At

                                                                  21   the hearing on such an application, the Firm will also seek to be paid the holdback to date. At the

                                                                  22   conclusion of the Cases, the Firm will file an appropriate application seeking final allowance of all

                                                                  23   fees and costs, regardless of whether interim compensation has been paid to the Firm. Upon

                                                                  24   allowance of such fees and costs, the Firm will seek compensation from the Debtors for the

                                                                  25   difference between the interim compensation paid to the Firm and the amounts allowed.

                                                                  26

                                                                  27

                                                                  28

                                                                       DOCS_LA:317269.2 76135/003                        3
Case 8:18-bk-13311-CB   Doc 107 Filed 10/11/18 Entered 10/11/18 16:41:11   Desc
                          Main Document    Page 4 of 6
        Case 8:18-bk-13311-CB                   Doc 107 Filed 10/11/18 Entered 10/11/18 16:41:11                                      Desc
                                                  Main Document    Page 5 of 6



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: STIPULATION RESOLVING THE LIMITED OBJECTION OF
U.S. TRUSTEE TO APPLICATION TO EMPLOY PACHULSKI STANG ZIEHL & JONES LLP AS GENERAL
BANKRUPTCY COUNSEL will be served or was served (a) on the judge in chamber in the form and manner
required by LBR 5005-2(d); and the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/11/2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On ___________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 10/11/2018, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/11/2018                   Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 107 Filed 10/11/18 Entered 10/11/18 16:41:11                                      Desc
                                                  Main Document    Page 6 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Meghan Canty mcanty@tocounsel.com, lkwon@tocounsel.com;sschuster@tocounsel.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Michael J Hauser michael.hauser@usdoj.gov
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.inforuptcy.com;dkupetz@ecf.inforuptcy.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
